IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                          IN AND FOR KENT COUNTY

JENNA MORAN,                        )
                                    ) C.A. No. K14A-03-001 JTV
             Appellant,             )
                                    )
      v.                            )
                                    )
UNEMPLOYMENT INSURANCE              )
APPEAL BOARD,                       )
                                    )
             Appellee.              )


                           Submitted: June 19, 2014
                          Decided: September 29, 2014



Jenna Moran, Pro Se.

Catherine Damavandi, Esq., Department of Justice, Wilmington, Delaware.
Attorney for Appellee.



                      Upon Consideration of Appellant’s
                        Appeal from the Decision of the
                     Unemployment Insurance Appeal Board
                                 AFFIRMED




VAUGHN, President Judge
Moran v. UIAB
C.A. No. K14A-03-001 JTV
September 29, 2014

                                     ORDER
      Upon consideration of the appellant’s opening brief and the record of this case,
it appears that:
      1.     This is an appeal by Jenna Moran from the Unemployment Insurance
Appeal Board’s decision that she was ineligible for unemployment benefits because
she did not meet the statutory requirements of being able and available for work
within the meaning of Title 19, Section 3315(3) of the Delaware Code.
      2.     Ms. Moran worked at Uno’s Chicago Bar and Grill as a hostess for four
years until it closed in September 2013. Since the fall of 2012, Ms. Moran was also
pursuing a nursing degree as a full-time student at Wesley College. During her time
at Uno’s Chicago Bar and Grill, she worked evenings and weekends and worked
between 30 and 35 hours each week. When Ms. Moran filed her unemployment
claim, which had an effective date of September 29, 2013, she indicated on a school
attendance fact finding form that she was only available for part-time work and would
not accept a job that would conflict with her school schedule.
      3.     On October 10, 2013, a Claims Deputy determined that Ms. Moran was
ineligible from receiving unemployment benefits because as a full-time student whose
primary objective was to obtain an education, Ms. Moran was not considered able and
available for work within the meaning of Section 3315(3). On November 14, 2013,
an Appeals Referee affirmed the Claims Deputy’s decision. On February 12, 2014,
the UIAB affirmed the Appeals Referee’s decision.
      4.     On appeal, Ms. Moran contends that she is willing to perform any kind
of work; that she is willing to work with an employer and her school regarding

                                          2
Moran v. UIAB
C.A. No. K14A-03-001 JTV
September 29, 2014

scheduling; and that she is hireable. During the hearings at the Department of Labor,
she testified that she was looking for any kind of work, that she would try to work
with the employer and try to change her classes to accommodate a work schedule, and
that she had previously built her school schedule around her work schedule.
         5.        The function of the reviewing court is to determine whether substantial
evidence supports the UIAB’s findings and whether those findings are free from legal
error.1 Substantial evidence is defined as “such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.”2 “The appellate court does
not weigh the evidence, determine questions of credibility, or make its own factual
findings.”3 If there is substantial evidence and no mistake of law, the UIAB’s
decision must be affirmed.4
         6.        Pursuant to Section 3315, “[a]n unemployed individual shall be eligible
to receive benefits with respect to any week only if the Department finds that the
individual: . . . (3) Is able to work and is available for work and is actively seeking
work; . . .” There is a rebuttable presumption that a full-time student is not available
for work.5 To rebut the presumption, a claimant “must demonstrate that [the

         1
       Noel-Liszkiewicz v. La-Z-Boy, 68 A.3d 188, 191 (Del. 2013) (citing Stoltz Mgmt. Co. v.
Consumer Affairs Bd., 616 A.2d 1205, 1208 (Del. 1992)).
         2
             Id. (citing Streett v. State, 669 A.2d 9, 11 (Del. 1995)).
         3
             Id. (citing Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965)).
         4
             City of Newark v. Unemployment Ins. Appeals Bd., 802 A.2d 318, 323 (Del. Super.
2002).
         5
             Morgan v. Unemployment Ins. Appeal Bd., 416 A.2d 1227, 1229 (Del. Super. 1980).

                                                      3
Moran v. UIAB
C.A. No. K14A-03-001 JTV
September 29, 2014

claimant] does not fall into the category of an ordinary college student whose primary
purpose is to obtain an education and who is available for work only conditionally or
on a limited basis; . . . .”6 As stated by President Judge Stiftel in Morgan, the
question is whether the claimant is primarily a student who works or primarily a
worker who goes to school.
      7.        I find that the Board’s conclusion that Ms. Moran is only conditionally
available for work, that is, work that can be coordinated with her school schedule, is
supported by the evidence and does not contain legal error. Therefore, the decision
of the UIAB is affirmed.
      IT IS SO ORDERED.



                                      /s/   James T. Vaughn, Jr.

oc:   Prothonotary
cc:   Order Distribution
      File




      6
          Id.

                                             4